Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-17-00748-CR

                                         Jesse SALAZAR, III,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 14-0930-CR-B
                               Honorable William Old, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 14, 2018

MOTION TO WITHDRAW GRANTED, AFFIRMED

           After a bench trial, Jesse Salazar, III was convicted of deadly conduct and unlawful

possession of a firearm by a felon. His corresponding sentences were for one year in county jail

and ten years in prison. The sentences are to run concurrently. Salazar appealed both judgments of

conviction, and he was appointed appellate counsel in the trial court.

           Salazar’s court-appointed appellate attorney has filed a motion to withdraw and a brief in

which he concludes there are no meritorious grounds for review and the appeal is frivolous. The

brief demonstrates a professional and thorough evaluation of the record and meets the requirements
                                                                                                         04-17-00748-CR


of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent copies of the

brief and motion to withdraw to Salazar and informed him of his rights in compliance with the

requirements of Kelly v. State, 436 S.W.3d 313 (2014). Salazar was advised of his right to review

the appellate record and file a pro se brief. In addition, counsel advised Salazar to immediately file

a motion in this court if he wished to review the appellate record and enclosed a form motion for

that purpose. This court sent Salazar a copy of the record upon his request, but Salazar did not file

a pro se brief.

         Counsel’s brief states there are no meritorious grounds for appeal and the appeal is wholly

frivolous. 1 We have thoroughly reviewed the record and counsel’s brief. We conclude there is no

reversible error in the conviction and sentence, and agree with counsel that the appeal is wholly

frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore

affirm the trial court’s judgments of conviction and grant counsel’s motion to withdraw. 2

                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH




1
 Although counsel notes the trial court’s judgments contain unrequested findings, counsel is correct that these findings
do not affect Salazar’s convictions or sentences. We therefore need not address the findings. See TEX. R. APP. P. 47.1.
2
  No substitute counsel will be appointed. Should Salazar wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-